IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-50539
                        Conference Calendar


JOE O’CAIN,

                                           Plaintiff-Appellant,
versus

LEO SAMANIEGO, Sheriff - El Paso County;
JON BUSCEMI, Administrator of Medical
Services,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-98-CV-207-H
                       - - - - - - - - - -

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joe O’Cain, Texas prisoner # 816577, has filed a motion for

leave to proceed in forma pauperis (“IFP”) on appeal, following

the dismissal of his complaint for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   By moving for IFP status, O’Cain is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal presents no

nonfrivolous issues and is not taken in good faith.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50539
                                  -2-

     O’Cain’s brief does not provide any argument that the

district court erred in dismissing his complaint for failure to

state a claim.   He argues only that he “was diagnosed by [a]

physician and placed on a treatment program.”    Even a pro se

appellant must brief an issue to preserve it for appellate

review.   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issue.    O’Cain’s request for

IFP status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The district court’s dismissal of O’Cain’s § 1983 action

counts as a “strike” for purposes of 28 U.S.C. § 1915(g), and the

dismissal of this appeal as frivolous also counts as a “strike”

for purposes of § 1915(g).     See Adepegba v. Hammons, 103 F.3d
383, 385-87 (5th Cir. 1996).    O’Cain is warned that if he

accumulates a third “strike” pursuant to § 1915(g), he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.